Citation Nr: 0032646	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 12, 1996, 
for a 60 percent rating for ankylosis of the spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served in the National Guard from December 1940 
to July 1941 and on active duty in the Army from June 1943 
until retiring in November 1962.

In April 1963, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
the veteran's claim for service connection for residuals of a 
back injury.  Later that month, the RO notified him of the 
decision and of his procedural and appellate rights, and he 
did not timely appeal.  But more recently, in January 1999, 
the Board of Veterans' Appeals (Board) determined the RO 
committed clear and unmistakable error (CUE) in that decision 
by denying service connection, so the Board overturned the 
decision and granted this benefit.  See 38 C.F.R. § 3.105(a) 
(1999).  Subsequently, in February 1999, the RO assigned a 20 
percent rating for the residuals of the back injury 
("ankylosis of the spine"), effective from December 1, 
1962, and increased the rating to 60 percent effective 
July 12, 1996.  The veteran appealed to the Board for an 
earlier effective date for the 60 percent rating, and on 
December 1, 2000, the Board granted his motion to advance his 
case on the Board's docket due to life-threatening illness.  
See 38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.900(c) (2000).


FINDINGS OF FACT

1.  The veteran, who retired from the Army in November 1962, 
filed a claim on December 17, 1962, for service connection 
for residuals of a back injury.

2.  In April 1963, the RO denied the veteran's claim and 
later that month notified him of the decision and of his 
procedural and appellate rights; he did not appeal the RO's 
decision.




3.  On March 21, 1994, the veteran filed a petition at the RO 
to reopen his claim; because he had not identified or 
submitted any medical evidence supporting his claim, the RO 
sent him a letter on June 23, 1994, requesting that he do so 
as soon as possible, preferably within 60 days, and that if 
he did not within 1 year of the RO's letter, then benefits, 
if ultimately granted, would not be paid prior to the date of 
receipt of the supporting evidence.

4.  The veteran did not thereafter respond to the RO's letter 
within 60 days, so the RO sent him another letter on August 
26, 1994, denying his claim until such time as he submitted 
the necessary supporting evidence; he did not respond to that 
letter either, prior to June 23, 1995, the remainder of the 
1-year period for doing so.

5.  On July 12, 1996, the veteran again petitioned the RO to 
reopen his claim for his back, and the RO determined in 
August 1996 that the claim could not be reopened because new 
and material evidence had not been submitted; the RO 
confirmed its decision in June 1997.

6.  A few months later, in October 1997, the RO determined 
CUE was not committed in the earlier decision in April 1963; 
but the RO subsequently determined in September 1998 that 
service connection was warranted for ankylosis of the spine 
and assigned a 60 percent rating effective from July 12, 
1996, the date of the veteran's claim; the veteran continued 
with his appeal to the Board on the issue of whether the RO 
had committed CUE in the earlier April 1963 decision.

7.  The Board determined in January 1999 that the RO did 
commit CUE in the April 1963 decision, to the extent that it 
had denied service connection for residuals of the back 
injury, so the Board overturned that decision.


8.  The RO subsequently, in February 1999, assigned an 
initial 20 percent rating for the low back disability 
effective from December 1, 1962, the day following the 
veteran's retirement from the Army, and a 60 percent rating 
effective July 12, 1996, the date of his most recent claim; 
he appealed to the Board for an earlier effective date for 
the 60 percent rating.

9.  There was no medical evidence of ankylosis of the spine, 
or other symptoms commensurate with a 60 percent rating, 
until after the veteran had filed his claim on July 12, 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 12, 
1996, for the 60 percent rating for ankylosis of the spine 
have not been met.  38 U.S.C.A. §§ 1110, 1131 1155, 5107, 
5110, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.105, 
3.109, 3.155, 3.157, 3.303, 3.400, 4.71a, Diagnostic Codes 
5003, 5010, 5286, 5289, 5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges that the ankylosis of his spine should 
have been rated as 60 percent disabling effective from 
December 1, 1962, instead of July 12, 1996, because his 
disability was as severe then as it is now, and he filed his 
initial claim for the disability in December 1962-within one 
year after he retired from the military.  
See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

Since the RO determined the veteran's disability was 
initially 20 percent disabling, as of December 1, 1962, and 
did not increase to 60 percent disabling until many years 
later, on July 12, 1996, the Board must consider whether the 
veteran was entitled to an initial rating higher than 20 
percent, as well as the possibility of also assigning a 
"staged" rating to compensate him for times since filing 
his initial claim when his disability may have been more 
severe than at others.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, 
provided that a claim was received within one year from such 
date.  Otherwise, the date of receipt of the claim is the 
effective date to be assigned.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 
Vet. App. 125, 126 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p) (1991)).  And under some 
circumstances, the date of VA outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157(b)(1) (2000).  This may be done 
after a formal claim for compensation has been allowed, or a 
formal claim for compensation disallowed because the service-
connected disability was not compensable in degree.  
38 C.F.R. § 3.157(b) (2000).  Also, pursuant to 38 C.F.R. 
§ 3.155, any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, either from a claimant, his or her duly authorized 
representative, a Member of Congress, or some other person 
acting as the next friend of the claimant who is not sui 
juris, may be considered an informal claim-provided that it 
identifies the benefit sought, and if, after being notified 
by VA of the need to complete an application in the manner 
prescribed by the Secretary for a formal claim, it thereafter 
is received within one year.  See also 38 U.S.C.A. § 5101(a); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

According to his service medical records (SMRs), the veteran 
injured his back, left knee, leg, and chest in May 1950 
during a parachute jump accident (he initially alleged the 
incident occurred in 1949).  He received treatment for his 
injuries in June 1950, and he later indicated during his 
September 1962 military retirement examination that he was 
still experiencing pain from the accident, although there was 
no objective clinical evidence during that evaluation of any 
sort of musculoskeletal deformity or impairment.  He 
subsequently retired from the military on November 30, 1962.

Shortly after service, on December 17, 1962, the RO received 
a claim from the veteran for VA compensation benefits-for 
residuals of the back injury in service.  The RO had him 
examined in March 1963 in connection with his claim, and he 
indicated that he continued to experience constant pain in 
his lower back.  He also said that bending, prolonged sitting 
or prolonged lying down exacerbated his pain, but he denied 
experiencing any radiation of the pain in any direction.  
He further indicated that he was not receiving any treatment 
of any kind for his back, and that he was working fairly 
regularly doing light mechanical work in a garage.  During 
the objective clinical portion of the evaluation, there was 
moderate flattening of the normal lordosis with bilateral 
paravertebral muscle spasm.  And in forward bending, there 
was accentuation of the flattening of the lumbar arch with 
moderate restriction of motion in all directions, and some 
alleged discomfort.  A straight leg raising (SLR) test 
produced a similar discomfort in the lower back, but no leg 
pain whatsoever.  The veteran also had normal knee and ankle 
jerks, and normal sensation in his lower extremities.  X-rays 
of the lumbosacral segment of his spine showed no specific 
abnormality, although there was possibly a slight narrowing 
of the fifth interspace.  The remainder of the evaluation 
concerned his left knee and chest.  The pertinent diagnosis 
was symptomatic residuals of an old injury to the lumbosacral 
spine.

Even though the results of that VA examination confirmed the 
veteran's back disability was "symptomatic" at the time of 
his initial claim in 1962, the dispositive issue is to what 
extent was his actual level of functional impairment at that 
time.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  More recent 
medical and other evidence showing an increase in the 
severity of his disability many years later, long after the 
fact, cannot be used to show that his disability was as 
severe then as it is currently because the more recent 
evidence addresses the present severity of his disability-as 
opposed to the status of it at the relevant time at issue, in 
1962.

As indicated in the SMRs, and in the report of the March 1963 
VA examination, the veteran's most prevalent symptoms at the 
time of his initial claim in 1962 were chronic pain and 
painful motion, muscle spasm, and limitation of motion.  But 
even acknowledging all of those symptoms would not have 
entitled him to a rating higher than 20 percent because the 
VA examiner indicated the limitation of motion was no more 
than "moderate," in all of the directions tested, which in 
turn correlated to a 20 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  And although the VA 
examiner's use of that descriptive language in assessing the 
overall extent of the limitation of motion was not altogether 
determinative, in and of itself, of the appropriate rating to 
be assigned, it was nonetheless probative evidence against 
assigning a rating higher than 20 percent-particularly since 
the VA examiner took into account the extent of the veteran's 
pain and painful motion during the range of motion testing.  
38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.59.

Also, the extent of the veteran's pain and painful motion due 
to his muscle spasm would not have entitled him to a rating 
higher than 20 percent under another relevant provision of 
the rating schedule, 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
because a 20 percent rating under Code 5295 already 
contemplated that he experienced the muscle spasm and pain 
and painful motion associated with it.  Conversely, there was 
no objective clinical indication of the symptoms necessary 
for a rating higher than 20 percent under Code 5295-such as 
listing of the whole spine to the opposite side, as opposed 
to, as indicated by the VA examiner, only "moderate" 
flattening of the normal lordosis, albeit it with some 
accentuation of the flattening of the lumbar arch during the 
range of motion studies.  There also was no objective 
clinical indication of a positive Goldthwaite's sign, or 
"marked" (as opposed to only "moderate") limitation of 
motion on forward bending in the standing position, or loss 
of lateral motion with osteo-arthritic changes, etc., 
which might otherwise have entitled the veteran to a rating 
higher than 20 percent under Code 5295.  Id.  And even if he 
had arthritis in his back in 1962, which was not clinically 
indicated at that time, this still would not have entitled 
him to a rating higher than 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, because a 20 percent 
rating was the maximum possible rating under those codes and 
also accounted for his pain and painful motion.

It further deserves mentioning that there was no definite 
clinical evidence in 1962 of degenerative disc disease 
involving the veteran's spine.  The X-rays taken during the 
March 1963 VA examination showed "no specific abnormality," 
and revealed only possible ("questionable") narrowing of 
the fifth interspace; and even that was only "slight."  
There also were no other relevant neurological findings 
indicative of disc disease, such as radiculopathy affecting 
the lower extremities.  In fact, even the veteran, himself, 
expressly denied experiencing any radiation of his low back 
pain in any direction, and there also was absolutely no 
objective clinical evidence whatsoever of associated 
neurological impairment-such as pain in the legs during the 
straight leg raising test, or absent knee or ankle jerks, or 
decreased sensation in the lower extremities.  Therefore, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, did 
not apply.

There also were indications the veteran had steady employment 
in March 1963, in spite of his back disability.  He said that 
he was working "fairly regularly."  And although he 
indicated that his job involved "light mechanical work," 
that is not tantamount to concluding that he had only 
"marginal employment" instead of "substantially gainful 
employment," or that he deserved a 60 percent rating 
instead of a 20 percent rating.  See Faust v. West, 13 
Vet. App. 342 (2000); Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991); VA Adjudication Procedure Manual, 
M21-1, Part VI, paragraph 7.09(a)(7).  This is especially 
true in this instance since he acknowledged that he was not 
receiving any treatment of any kind at that time, and that he 
worked "in a garage," where, in all likelihood, there was 
at least some tangible degree of physical involvement, versus 
the position being entirely-or even predominantly-sedentary 
in nature.

After the March 1963 VA examination, it was not until many 
years later, on March 21, 1994, that the veteran again 
contacted the RO concerning his back.  And because there was 
no medical or other evidence of record indicating that he had 
experienced any symptoms referable to his back during the 
intervening years, the RO sent him a letter on June 23, 1994, 
requesting that he identify or submit supporting evidence.  
The RO also apprised him that he should do so as soon as 
possible, preferably within 60 days, and that if he failed to 
do so within 1 year of the RO's letter then benefits, if 
ultimately granted, would not be paid prior to the date of 
receipt of the additional evidence.  He did not thereafter 
respond to the RO's letter within 60 days, so the RO sent him 
another letter on August 26, 1994, indicating that his claim 
was being denied for failure to provide the evidence 
requested.  The RO also apprised him that he could still 
submit the evidence before the 1-year deadline (i.e., prior 
to June 23, 1995), but that if he did not, benefits would not 
be paid prior to the date of receipt of it.  He did not 
thereafter identify or submit any medical or other evidence 
prior to June 23, 1995.  Consequently, he abandoned his 
claim.  38 C.F.R. § 3.158(a).

On July 12, 1996, the veteran again contacted the RO 
concerning his back, and medical and other evidence 
subsequently received showed that he was entitled to a 60 
percent rating because he had developed "ankylosis"-
meaning complete bony fixation of his spine in a favorable 
angle.  See 38 C.F.R. § 4.71a, Code 5286; Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  Such was clinically evident during 
his July 1998 VA compensation examination, and there also was 
clinical evidence of diffuse degenerative joint disease 
(arthritis) at all levels of his spine during that 
evaluation, as well as during X-ray studies conducted in 1996 
and at other times during 1996 while receiving treatment in a 
VA outpatient clinic.  Also, a private physician specializing 
in orthopedic surgery noted this, too, when examining the 
veteran in August 1997.  But the dispositive point to bear in 
mind is that there was no medical evidence whatsoever of 
this, of record, until after the veteran had filed his claim 
on July 12, 1996, many years after he alleges that he had 
developed this level of disability and impairment.  So under 
the governing law and regulation, July 12, 1996, is the 
earliest effective date that can be assigned in this appeal.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Although the veteran alleged during his video-conference 
hearing that his low back disability was 60-percent disabling 
many years earlier, even in 1962, he does not have the 
medical expertise or training to give a probative medical 
opinion concerning this, particularly in the absence of any 
medical evidence at all prior to 1996 of symptoms or clinical 
findings (e.g., ankylosis) commensurate with a 60 percent 
rating.  Cf., Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Merely because he is entitled to this rating now does not, in 
turn, mean that he was entitled to it many years ago.  
Indeed, even his lay friends who submitted statements on his 
behalf in April 1999 indicated that his back had 
progressively deteriorated during "the past several years," 
as opposed to having been at the same level of disability 
since 1962.  Even the additional lay statement subsequently 
submitted in August 1999 is not sufficient to show that the 
veteran's level of impairment prior to July 12, 1996, was 
sufficient to warrant a 60 percent rating.  See Espiritu, 
supra.  There also is no medical indication that his 
disability has been more than 60 percent disabling under Code 
5286 since he filed his claim on July 12, 1996.  None of the 
requirements for a rating higher than 60 percent under this 
code have been clinically shown.  Therefore, since there has 
been no fluctuation in the severity of the disability since 
he filed his claim, he is not entitled to a "staged" 
rating-pursuant to Fenderson, or to an earlier effective 
date.  Furthermore, by assigning an initial 20 percent rating 
for the back disability, and later increasing it to 
60 percent, the RO already has essentially assigned a 
"staged" rating, recognizing that the disability increased 
in severity as of July 12, 1996, but not prior to that time, 
or at any time since.

Lastly, to the extent the veteran has been "unemployable" 
since July 12, 1996, due to the severity of his back 
disability, the RO already has granted his claim for a total 
disability rating based on individual unemployability (TDIU), 
so there is no additional benefit to be had in this regard.  
See the RO's October 1998 decision.



ORDER

The claim for an effective date earlier than July 12, 1996, 
for a 60 percent rating for ankylosis of the spine is denied.



		
	Keith W. Allen
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

